Case 2:21-cv-00492-VAP-AGR Document 10 Filed 02/08/21 Page 1 of 2 Page ID #:216



     Colleen O’Hara                                                                  JS-6
1    Attorney At Law
     California State Bar No. 201827
2    205 South Broadway, Suite 902
     Los Angeles, CA 90012
3    Telephone (213) 628-3929
     Facsimile (213) 628-3908
4    Email:     colleenoharalaw@yahoo.com (For Court orders)
                assistantoharalaw@gmail.com (For service by opposing counsel)
5    Attorney for Plaintiff Lymbhya Tavera Garcia
6
7
8
9                             UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12
13   LYMBHYA TAVERA GARCIA,                         CASE NO. 2:21-cv-00492 VAP (AGRx)
14               Plaintiff,                         ORDER RE: STIPULATION TO
                                                    REMAND REMOVED ACTION
15         v.
16   TARGET CORPORATION AND DOES
     1-100,
17
                 Defendants.                        Honorable Virginia A. Phillips, Judge
18
19
20
21
                                           ORDER
22
           On January 28, 2021, the Parties to the above-referenced action filed a
23
     Stipulation to Remand Removed Action. The Court having reviewed that stipulation
24
     and good cause appearing, orders as follows:
25
           1.    The Parties’ stipulation is approved;
26
           2.    Central District of California case number 2:21-cv-00492 VAP (AGRx),
27
                 styled LYMBHYA TAVERA GARCIA v. TARGET CORPORATION,
Case 2:21-cv-00492-VAP-AGR Document 10 Filed 02/08/21 Page 2 of 2 Page ID #:217




1                AND DOES 1-100, is hereby remanded to the Los Angeles County
2                Superior Court.
3
4    IT IS SO ORDERED:
5    Dated: February 8, 2021       ________________________________________
6                                  THE HONORABLE VIRGINIA A. PHILLIPS
7                                    UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             2
